MEMORANDUM **
Stephen Carroll Collier appeals pro se the district court’s order dismissing his action for injunctive and declaratory relief, alleging that employees of the Internal Revenue Service, his employer, and his bank had instituted improper levy actions against him. We have jurisdiction under 28 U.S.C. § 1291. After de novo review, Elias v. Connett, 908 F.2d 521, 523 (9th Cir.1990), we affirm.
Removal of Collier’s action was proper because he named as defendants federal agents acting in their official capacity. See 28 U.S.C. § 1442(a)(1). The district court properly dismissed Collier’s action as barred by the Anti-Injunction Act, see 26 U.S.C. § 7421(a), and the tax exception to the Declaratory Judgment Act, see 28 U.S.C. § 2201(a). We reject Collier’s contention that his claims against the government’s levy actions fall into the judicial exception to the Anti-Injunction Act. See Elias, 908 F.2d at 525 (requiring demonstration that government cannot ultimately prevail on the merits and that taxpayer will suffer irreparable injury without injunctive relief).
Because Collier’s claims against his employer and his bank are based on withholding actions they took pursuant to mandatory legal duties, the district court also *814properly dismissed those claims. See 26 U.S.C. §§ 3402, 3406; Bright v. Bechtel Petroleum, Inc., 780 F.2d 766, 770 (9th Cir.1986).
Collier’s remaining contentions lack merit.
We deny Collier’s motion for sanctions. The clerk shall file the reply brief received on December 20, 2004.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.